Citation Nr: 0827943	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  02-13 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The appellant served on active duty from February 1978 to 
February 1981.  After that, he served on active duty for 
training (ACDUTRA) during various periods in the Army 
Reserves prior to January 12, 1992.  In 2000, the appellant 
enlisted in the Pennsylvania National Guard and was 
discharged in May 2004.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from January 2000 and December 2001 rating decisions 
in which the RO denied the appellant's claim for service 
connection, initially as not well grounded.  

In September 2003, May 2004 and June 2007, the Board remanded 
the case for further notice and/or development.

The appellant was scheduled for a videoconference Board 
hearing in April 2004, but failed to appear.  Thus, his 
request for a Board hearing is deemed withdrawn.  38 C.F.R. 
§ 20.704 (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  There is no competent and persuasive medical evidence of 
record establishing that any nervous disorder was incurred by 
the appellant during a period of ACDUTRA.


CONCLUSION OF LAW

The criteria of establishing service connection for a nervous 
disorder are not met.  38 U.S.C.A. §§ 101, 105, 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 3.301, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

A review of the record reveals that the appellant was not 
provided VCAA notice prior to the initial adjudication of 
this claim in a January 2000 rating decision, as this was 
both a practical and legal impossibility because the VCAA was 
not enacted until November 2000.  Collectively, in letters 
issued in July 2001, May and November 2004, and June 2007, 
the RO (to include the Appeals Management Center (AMC)) 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim on appeal.  
These letters also informed the appellant of what information 
and evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  All but 
the first letter specifically informed the appellant to 
submit any pertinent evidence in his possession pertinent to 
the claim (consistent with the version of 38 C.F.R. § 3.159 
then in effect).  The June 2007 letter notified the appellant 
regarding the assignment of disability ratings and effective 
dates, as well as the type of information that impacts these 
determinations.  After issuance of each notice described 
above, and opportunity for the appellant to respond, the 
August 2002 statement of the case (SOC) and the November 2005 
and March 2008 supplemental SOCs (SSOCs) reflect 
readjudication of the claim.  Hence, although the notice 
post-dates the initial rating decision on appeal, the 
appellant is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  The Board notes that not 
all of the appellant's service treatment records are in the 
record.  However, the RO/AMC have made repeated attempts, and 
informed the appellant, that such attempts have not been 
successful.  Where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist."  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).  Pertinent medical 
evidence associated with the claims file consists of 
available service treatment and personnel records, private 
treatment records, private psychologist's and physicians' 
statements, and Social Security Administration (SSA) records 
and reports of SSA examinations.  In compliance with the May 
2004 Board remand, the AMC, in letters dated in May and 
November 2004, asked the appellant to sign release forms so 
that identified private records could be obtained, but he did 
not return the forms.  The duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Also of 
record and considered in connection with the claim are 
various written statements provided the appellant and by his 
representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include the AMC), the claimant has been notified and made 
aware of the evidence needed to substantiate the claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Pertinent Law and Regulations 

Service connection may be granted if the evidence 
demonstrates that a veteran has a current disability 
resulting from an injury or disease incurred or aggravated 
during active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Veteran status is the first element required for a claim for 
disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000).  A "veteran" is a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 
3.1(d) (2007).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes or by members of the National 
Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c)(1) (2007).

Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

However, no compensation shall be paid if the disability 
resulting from injury or disease in service is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002).  Direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his or her abuse 
of alcohol or drugs.  38 C.F.R. § 3.301 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Board notes that the National Personnel Records Center 
(NPRC) indicated on several occasions that not all of the 
appellant's service treatment records could be found.  The 
Board has a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit-of-the-
doubt doctrine in cases, such as this, in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  See Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  In this case, the Board also notes that 
none of the appellant's service treatment records for his 
period of active duty from February 1978 to February 1981 
have been found.  However, the appellant asserts that his 
claimed nervous disorder had its onset during ACDUTRA while 
serving in the Army Reserves in Honduras in 1987, so service 
treatment records from his period of active duty are not 
germane to the matter on appeal. 

III.  Analysis

Considering the pertinent evidence of record in light of the 
above, the Board finds that service connection for a nervous 
disorder is not warranted.

Here, the appellant has been diagnosed with various nervous 
disorders, including undifferentiated somatoform disorder and 
depression.  Even though the claimant contends that his 
nervous disorder stems from serving with the Army Reserves in 
Honduras in 1987, there is nothing in either the appellant's 
personnel or service treatment records showing that the 
claimant served on ACDUTRA in Honduras in 1987 or that either 
of the above diagnosed disorders had their onset during 
ACDUTRA as he claims.  To the contrary, the Board notes that 
on a July 1990 periodic Army Reserve examination report, 
psychiatric findings were noted as normal.  On the medical 
history portion of that examination, the appellant indicated 
that he had been treated at the Latrobe Area Hospital for 
stomach problems, nerves, and depression.  The examiner 
annotated that the appellant had been hospitalized for two 
weeks for gastrointestinal pains, losing 30 pounds in one 
month; that the appellant was depressed secondary to business 
troubles, as he was self-employed; and that he was taking 10 
mg of Valium twice a day.  On a September 2000 National Guard 
enlistment examination report, psychiatric findings were 
noted as normal and included a notation of history of 
alcoholism-DUI 1991-no alcohol since 1991.  In the medical 
history portion of that examination report, the appellant 
reported using marijuana frequently when younger, last time 7 
years ago, and having a DUI in 1991, stating that he was not 
addicted to alcohol at the time-no alcohol in 9 years.  He 
also denied nervous trouble of any sort, depression or 
excessive worry.

The Board acknowledges that, in a January 2005 statement, P. 
S., Ph.D., a private psychologist indicated that the 
appellant has been on Social Security disability since 1997, 
that was when he evaluated the appellant.  The appellant 
reported that he built roads with the Army Reserves in 
Honduras in the 1980s; that he starting having pain when he 
ate; and that he became dehydrated and was flown out of 
Honduras to an Army base and then to the United States.  He 
stated that he has had the same problems with his stomach 
every day since then.  The private psychologist added that 
the appellant has depression secondary to the stomach 
problems.  He also reported some problems with alcohol in the 
past.  Even though the appellant reported that his stomach 
problems began while in the Army Reserves in Honduras, this 
psychologist did not link the appellant's depression to the 
appellant's time in the Reserves.  Even if he had, the Board 
would not find this opinion persuasive.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

Contrary to this practitioner's statement, SSA records show 
that the appellant was found disabled due to somatoform 
disorders under their regulations beginning in October 1993 
and that, in medical records around that time period, the 
appellant never mentioned Honduras.  The SSA determination 
was primarily based on multiple hospitalizations of the 
appellant at the Latrobe Area Hospital between January 1993 
and July 1997 for stomach problems, SSA psychological 
evaluations performed in October 1994 and May 2002, and 
statements from his family physician.  

In a March 1993 statement, the appellant's family physician, 
A. P., M.D., indicated that he had been treating the 
appellant for ten years and that he suffered from chronic 
gastritis.  He opined that taking the claimant off either 
Diazepam or Omeprazole could be significantly dangerous for 
the appellant.  In February 1995, January 1996 and February 
1997 statements, Dr. A. P. stated that the appellant 
continued to have pain on a daily basis which required 
narcotics to control and that the etiology of his abdominal 
pain had not been adequately determined, in spite of thorough 
evaluations both at the Latrobe Area Hospital and the 
University of Pittsburgh Medical Center.  Dr. A. P. opined 
that the appellant's pain rendered him totally and 
permanently disabled.

While hospitalized at the Latrobe Area Hospital, on several 
occasions, psychological/psychiatric consults were performed.  
In a July 1993 consult report, the physician, H. E. O., M.D., 
indicated that the appellant was initially seen in the clinic 
in 1977 after having been charged with breaking and entering.  
Previously, in 1975, there had been a shoplifting charge 
against him and he was diagnosed with an adjustment reaction 
of adolescence with strong antisocial features.  On 
examination, the physician noted that the appellant had had 
at least two DUI's and tended to blame the arresting officer; 
and that he had an early history of drinking a lot and went 
through 90 days at the Ligonier Valley Treatment Center.  The 
appellant stated that he was depressed about trying to make a 
better living, but by depression he meant he was really angry 
and blamed other people in various positions in the state or 
mental health or hospital business of making money off him 
without really helping.  He admitted abusing alcohol, but 
claimed he had not been drinking in the past two months.  
This physician diagnosed the appellant with antisocial 
personality disorder with passive/aggressive and paranoid 
features; and history of alcohol abuse.  He indicated that 
the appellant may have gastritis, adding that he questioned 
the veracity of the claimant's history as to how much he had 
been drinking and how recently, and how much of this was 
related to alcohol use.  

During a February 1994 psychiatric consult done again by Dr. 
H. E. O., the appellant gave a history of chronic abdominal 
pain for 8 to 10 years; that he lost his license after a 
second DUI the previous fall and was unemployed; and that he 
had been off of all alcohol since November 1993.  The 
diagnoses were chronic pain syndrome, possible underlying 
dependent personality, and history of alcohol abuse.

In a February 1994 statement, W. J. P., D.O., noted that the 
appellant had a long history of alcohol abuse and IV drug 
abuse, along with a history of erosive esophagitis and 
gastritis.  After an examination, this physician's impression 
was epigastric pain, that might possibly be chronic 
pancreatitis due to the appellant's long-term alcohol use; 
and hepatitis C antibody positivity, most likely due to a 
long history of IV drug use.

The summary of a workup for chronic abdominal pain in March 
1994 at the University of Pittsburgh Medical Center reflects 
a very high suspicion that the appellant was suffering from 
Demerol abuse as no organic basis for his pain had been 
found.  The psychology service of the pain service diagnosed 
the appellant with alcohol dependence in remission, history 
of polysubstance abuse, generalized anxiety disorder, 
depressive disorder not otherwise specified (NOS), and 
antisocial personality disorder.

An October 1994 SSA evaluation report revealed that, in 
October 1993, the appellant had a psychiatric admission for 
detoxification, stemming from an argument with his wife and 
family while he was drunk and during which he had made a 
comment that he would kill himself.  During this evaluation, 
the appellant reported that in 1978, he went into the Army 
and his alcohol abuse increased dramatically; remaining in 
the service for three years on active duty and in the 
Reserves for 11 1/2 years, continuing to drink-essentially he 
had been primarily an alcoholic and had drunk all the time 
until October 1993, when he finally became sober.  In 
addition to alcohol, he had occasionally used marijuana and 
cocaine intravenously.  He reported no problems with 
hepatitis; however, there was a notation in his records of 
his having hepatitis C.  The diagnoses were epigastric pain, 
etiology unspecified, moderate depression, and alcohol and 
drug abuse, currently in remission.

During an April 1995 mental health consult, the appellant 
admitted to being depressed with suicidal ideation (not 
active).  J. S. C., M.D. felt that the appellant had much 
insight into his problems and indicated that he was not 
psychotic as the induced vomiting was not classic bulimia.  
The impressions included dysthymia (secondary to chronic 
pain?), possible borderline personality, and chronic pain 
syndrome.
 
During a May 1996 consult at the Latrobe Area Hospital, W. J. 
B., M.D. indicated that the appellant had a long history of 
abdominal pain that had an unknown etiology, despite multiple 
workups in the past, but no physiological explanation could 
be discerned.  The appellant described a longstanding 
depression, with never a complete resolution of symptoms for 
more than a few weeks at a time.  Usually his depression 
intensified whenever he had exacerbations of his abdominal 
pain.  He denied any psychiatric hospitalization, but 
reported that he was treated in the Gateway outpatient 
program for alcoholism several years ago.

During a May 1996 SSA psychological evaluation with Dr. P. 
S., the appellant reported that he used to drink heavily and 
went to Gateway for alcohol rehabilitation and also 
apparently smoked marijuana steadily since the age of 12.  

In a private psychiatric evaluation report, G. A., M.D. 
indicated that, as a result of the May 1996 psychiatric 
consultation, the appellant had been diagnosed with 
somatization, pain disorder, dysthymia, poly-substance 
dependence, mixed personality disorder with narcissistic and 
antisocial features.  This physician indicated that the 
appellant had very little insight into his psychological 
problems, which he felt were related to his medical 
condition.  Dr. G. A. stated that the appellant had repeated 
vomiting and a history of dehydration in the past and had had 
several hospitalizations, and had had frequent hospital, 
emergency room, and family physician visits for many years.  
The appellant quit drinking ten years ago but he had had a 
longstanding history of substance abuse problems from 
adolescence.  Even though the appellant was able to stop 
drinking, he continued to have problems with substance 
abuse-which he denied as a problem.  He had been through the 
Gateway substance abuse rehab program five years ago and, 
prior to that, he went through a rehab program at Ligonier 
Valley.  The appellant felt that, if he stopped the pain 
medication and Valium, he would not be able to function but, 
at the same time, he was concerned about his financial 
situation, unable to work, and felt sick all the time with 
chronic pain.  He indicated that the relationship between him 
and his wife had strained because of his complaints of 
sickness all the time and being non-productive and helpful to 
the family.  The appellant reported that he felt more 
depressed because he felt his physical condition did not help 
him much.  On mental status examination, the claimant was 
completely preoccupied about his health problems and appeared 
depressed.  No psychosis was observed.  He had very little 
insight and poor judgment.  The diagnoses included pain 
disorder, dysthymia, history of substance abuse problems and 
dependency, personality disorder NOS, and peptic ulcer 
disease.  He was told to consider rehab program for his 
substance abuse problems.

During a May 2002 SSA psychological evaluation, Dr. P. S. 
noted that the appellant came to the evaluation with a 
presenting problem of somatoform disorder.  The appellant 
reported that his condition started as ulcers and gastritis 
and had been going on for 19 years.  Later on, the appellant 
stated that it got bad after he was in Honduras in 1987, 
where he had to work outside the compound unloading trailer 
trucks with a forklift.  He reported that he had seen over 
150 doctors in 19 years and that a psychiatrist in 
Pittsburgh, told him that his problems are psychological.  
The appellant said that he had had exploratory surgery and 
that he had had his gallbladder and appendix removed, but 
everything else was healthy.  He also reported that he used 
to work and drink heavily and went to Gateway for alcohol 
rehabilitation and had smoked marijuana since the age of 12.  
Based on his interview of the appellant, this psychologist 
diagnosed moderate recurrent major depression; 
undifferentiated somatoform disorder; chronic pain disorder, 
associated with psychological features; and dependent 
personality trait.  However, as in the January 2005 
statement, this psychologist did not link the appellant's 
depression to his time in the Reserves.  

Thus, there is no competent, persuasive evidence of record 
which establishes or even suggests that the appellant's 
current nervous (i.e., psychiatric disorder) is related to 
military service, in particular his ACDUTRA in the Reserves.  
The preponderance of the probative evidence of record relates 
the appellant's undifferentiated somatoform disorder and 
depression to his stomach problems which, in turn, appear to 
be due to a history of poly-substance abuse and dependence 
and subsequent use of narcotic medications for relief of 
pain.  

Therefore, the only evidence in support of the appellant's 
claim is his statements and those of his representative, on 
his behalf.  Although the appellant as a layperson is 
competent to describe symptoms, the Board does not find his 
account about his conditions starting while he was in the 
Reserves credible.  This is because the appellant's troubles 
began as a result of poly-substance abuse while he was an 
adolescent in the 1970's according to the July 1993 private 
consult report and other private consult and evaluation 
reports.  As noted above, for claims filed after October 31, 
1990, no compensation shall be paid for any disability that 
is the result of an appellant's abuse of alcohol or drugs.  
38 C.F.R. § 3.301.  Moreover, it is now well established that 
the appellant's lay statements and those of his 
representative on medical matters, such as etiology, are 
entitled to no probative weight.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (lay persons without medical training 
are not competent to offer opinions on medical matters such 
as diagnosis or etiology); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

The determinative question presented in this case, i.e., the 
relationship, if any, between any nervous (psychiatric) 
disorder the appellant has, including undifferentiated 
somatoform disorder and depression, and any period of ACDUTRA 
in the Reserves is entirely medical in nature.  Just as the 
appellant himself is not competent to offer a medical opinion 
concerning such relationship, the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The competent, persuasive  medical evidence of 
record is clearly against the claim.  The appellant has 
submitted no competent medical evidence in support of his 
claim, despite being specifically requested to do so.  See 
the May and November 2004 VCAA letters.

In summary, the preponderance of the evidence is against the 
appellant's claim for service connection for a nervous 
disorder.  And since the preponderance of the evidence is 
against his claim, there is no reasonable doubt concerning 
this to resolve in his favor.  See, e.g., Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Service connection for a nervous disorder is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


